Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed. MPEP 606.01.

Drawings Objection Withdrawal
Applicant’s interpretation of the drawings is acknowledged. Thus, the objection to the drawings is withdrawn. 

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaura (U.S. Patent Pub. No. 2006/0157680). 
	Regarding Claim 1
	FIG. 26 (annotated below) of Takaura discloses a semiconductor device comprising: a first conductor (M1); a second conductor (M2); a third conductor (M3); a fourth conductor (M4); a fifth conductor (M5); a first insulator (d1); a second insulator (27); and a first oxide (O1) [0098], wherein the first insulator is over the first conductor, wherein the first oxide is over the first insulator, wherein a first opening (VL) that reaches the first conductor is provided in the first insulator and the first oxide, wherein the second conductor and the third conductor isolated from each other are over the first oxide, wherein at least part of the third conductor overlaps with the first opening and is in contact with a top surface of the first conductor, wherein the second insulator is over the first oxide, and wherein the fourth conductor is over the second insulator, wherein the third conductor comprises a depression portion, the depression portion of the third conductor is filled with the fifth conductor. 

    PNG
    media_image1.png
    516
    708
    media_image1.png
    Greyscale


	FIG. 26 (annotated above) of Takaura discloses a semiconductor device comprising: a first conductor (M1); a second conductor (M2); a third conductor (M3); a fourth conductor (M4); a fifth conductor (M5); a first insulator (d1); a second insulator (27); and a first oxide (O1) [0108], wherein the first insulator is over the first conductor, wherein the first oxide is over the first insulator, wherein a first opening (VL) that reaches the first conductor is provided in the first insulator and the first oxide, wherein the second conductor and the third conductor isolated from each other are over the first oxide, wherein at least part of the third conductor overlaps with the first opening and is in contact with a top surface of the first conductor, wherein the second insulator is over the first oxide, wherein the fourth conductor is over the second insulator, wherein the third conductor comprises a depression portion which overlaps with the first opening, wherein the depression portion of the third conductor is filled with the fifth conductor,  and wherein the fifth conductor is over the third conductor so as to at least partly overlap with the first opening and the first conductor. 

	Regarding Claim 3
	FIG. 26 (annotated above) of Takaura discloses a top surface of the fifth conductor (M5) is substantially level with a top surface of the third conductor (M3).

	Regarding Claim 7
	FIG. 26 (annotated above) of Takaura discloses a sixth conductor (M6) below the first insulator (d1) so as to at least partly overlap with the fourth conductor (M4).

	Regarding Claim 8
	FIG. 26 (annotated above) of Takaura discloses the third conductor (M3) is in contact with a side surface of the first oxide (O1) in the first opening.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Takaura, in view of Yagishita (U.S. Patent Pub. No. 2002/0011613) of record.
	Regarding Claim 4
	Takaura discloses Claim 2. 
Takaura fails to disclose “the fifth conductor is a stacked-layer film of titanium nitride and tungsten over the titanium nitride”.
	FIG. 13 of Yagishita discloses a similar semiconductor device, wherein the fifth conductor (111) is a stacked-layer film of titanium nitride and tungsten over the titanium nitride [0147]. Therefore, Yagishita reads on the claimed limitation.  
.

Claims 5, 6 and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Takaura, in view of Yamazaki (U.S. Patent Pub. No. 2017/0033111) of record.
	Regarding Claim 5
	Takaura discloses Claim 8. 
Takaura fails to disclose “a second oxide between the first oxide and the second insulator; a third insulator over the first insulator, the second conductor, and the third conductor; and a fourth insulator in contact with a top surface of the third insulator, a top surface of the second oxide, a top surface of the second insulator, and a top surface of the fourth conductor, wherein the second oxide, the second insulator, and the fourth conductor are between the second conductor and the third conductor”.
	FIG. 1 of Yamazaki discloses a similar semiconductor device, comprising a second oxide [0142] (106cb) between the first oxide [0143] (106) and the second insulator (112b); a third insulator (117) over the first insulator, the second conductor, and the third conductor; and a fourth insulator (116) in contact with a top surface of the third insulator, a top surface of the second oxide, a top surface of the second insulator, and a top surface of the fourth conductor (114a), wherein the second oxide, the second insulator, and the fourth conductor are between the second conductor and the third conductor.  


	Regarding Claim 6
	FIG. 1 of Yamazaki discloses a fifth insulator (112a) between the third insulator (117) and the second conductor (108a) and between the third insulator and the third conductor (108c).

	Regarding Claim 10
	Yamazaki discloses the first oxide comprises In, an element M, and Zn, wherein the element M is Al, Ga, Y, or Sn [0145].

	Regarding Claim 11
	FIG. 1 of Yamazaki discloses a capacitor is provided below the first conductor, and wherein one electrode of the capacitor is electrically connected to the first conductor [0098].

	Regarding Claim 12
	FIG. 1 of Yamazaki discloses a transistor (90) formed in a silicon substrate [0167] is provided below the capacitor.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Takaura, in view of Nakano (U.S. Patent Pub. No. 2017/0033239) of record.
	Regarding Claim 9
	Takaura discloses Claim 8. 
Takaura fails to disclose “a thickness of the third conductor in a portion in contact with the side surface of the first oxide is smaller than a thickness of the third conductor in a portion in contact with a top surface of the first oxide”.
	FIG. 6 of Nakano discloses a similar semiconductor device, wherein a thickness of the third conductor (42) in a portion in contact with the side surface of the first oxide (30) is smaller than a thickness of the third conductor in a portion in contact with a top surface of the first oxide.  
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Takaura, as taught by Nakano. The ordinary artisan would have been motivated to modify Takaura in the above manner for purpose of improving functions and integration (Para. 3 of Nakano).
	
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 2 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892